Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Clams 19-36 are allowed
The following is an examiner’s statement of reasons for allowance: The combination of an image capture device configured to capture images of the first and second pressure gauges, and electronic logic configured to process the said images in such a way as to determine the respective angular positions of the first and second pressure indicators and to deduce the pressure values measured by the first and second pressure gauges respectively, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2002/0170347 (Stabile) discloses a method for measuring a gas supply which makes use of pressure sensors (12) and a programmable logic (19) which performs calculations based on information from said pressure sensors (Paragraph 17), but does not discloses an image capture device coupled with image analyzing logic as described above.
US PGPUb 2017/0003189 (Bernard) discloses a smart pressure gauge which encodes a signal based on an angle of deflection and through this signal communicates pressure data to a controller (abstract), but doesn’t disclose an image capture device.
US PGPub 2012/0188076 (McSheffry) discloses a fluid container management system which makes use of cameras to capture images to determine inferences regarding the status of the tanks (Paragraph 55), but doesn’t disclose the image capture device which captures images of first and second pressure gauges as required by claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753